Exhibit 10.15

 

AERPIO PHARMACEUTICALS, INC.
SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN

Purpose

This Senior Executive Cash Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Aerpio Pharmaceuticals, Inc. (the “Company”) and its subsidiaries
toward even higher achievement and business results, to tie their goals and
interests to those of the Company and its stockholders and to enable the Company
to attract and retain highly qualified executives.  The Incentive Plan is for
the benefit of Participants (as defined below).

Participants

From time to time, the Board of Directors of the Company (the “Board”) may
select certain key executives (the “Participants”) to be eligible to receive
bonuses hereunder.  Participation in this Plan does not change the “at will”
nature of a Participant’s employment with the Company.

Administration

The Board shall have the sole discretion and authority to administer and
interpret the Incentive Plan.

Bonus Determinations

Corporate Performance Goals.  A Participant may receive a bonus payment under
the Incentive Plan based upon the attainment of one or more performance
objectives that are established by the Board and relate to financial and
operational metrics with respect to the Company or any of its subsidiaries (the
“Corporate Performance Goals”), including the following:  cash flow (including,
but not limited to, operating cash flow and free cash flow); revenue; corporate
revenue; earnings before interest, taxes, depreciation and amortization; net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization); changes in the market price of the Company’s common stock;
economic value-added; development, clinical, regulatory or commercial
milestones; acquisitions or strategic transactions; operating income (loss);
return on capital, assets, equity, or investment; stockholder returns; return on
sales; gross or net profit levels; productivity; expense efficiency; margins;
operating efficiency; customer satisfaction; working capital; earnings (loss)
per share of the Company’s common stock; bookings, new bookings or renewals;
sales or market shares; number of customers, number of new customers or customer
references; operating income and/or net annual recurring revenue, any of which
may be (i) measured in absolute terms or compared to any incremental increase,
(ii) measured in terms of growth, (iii) compared to another company or companies
or to results of a peer group, (iv) measured against the market as a whole
and/or as compared to applicable market indices and/or (v) measured on a pre-tax
or post-tax basis (if applicable).  Further, any Corporate Performance Goals may
be used to measure the performance of the Company as a whole or a business unit
or other segment of the Company, or one or more product lines or specific
markets.  The Corporate Performance Goals may differ from Participant to
Participant.

Calculation of Corporate Performance Goals.  At the beginning of each applicable
performance period, the Board will determine whether any significant element(s)
will be included in or excluded from the calculation of any Corporate
Performance Goal with respect to any Participant.  In all other respects,
Corporate Performance Goals will be calculated in accordance with the Company’s
financial statements, generally accepted accounting principles, or under a
methodology established by the Board at the beginning of the performance period
and which is consistently applied with respect to a Corporate Performance Goal
in the relevant performance period.  

Target; Minimum; Maximum.  Each Corporate Performance Goal shall have a “target”
(100 percent attainment of the Corporate Performance Goal) and may also have a
“minimum” hurdle and/or a “maximum” amount.

--------------------------------------------------------------------------------

Bonus Requirements; Individual Goals.  Except as otherwise set forth in this
Section 4(d):  (i) any bonuses paid to Participants under the Incentive Plan
shall be based upon objectively determinable bonus formulas that tie such
bonuses to one or more performance targets relating to the Corporate Performance
Goals, (ii) bonus formulas for Participants shall be adopted in each performance
period by the Board and communicated to each Participant at the beginning of
each performance period and (iii) no bonuses shall be paid to Participants
unless and until the Board makes a determination with respect to the attainment
of the performance targets relating to the Corporate Performance
Goals.  Notwithstanding the foregoing, the Board may adjust bonuses payable
under the Incentive Plan based on achievement of one or more individual
performance objectives or pay bonuses (including, without limitation,
discretionary bonuses) to Participants under the Incentive Plan based on
individual performance goals and/or upon such other terms and conditions as the
Board may in its discretion determine.

Individual Target, Minimum and Maximum Bonuses.  The Board shall establish a
target bonus opportunity for each Participant for each performance period.  For
each Participant, the Board shall have the authority to apportion the target
award so that a portion of the target award shall be tied to attainment of
Corporate Performance Goals and a portion of the target award shall be tied to
attainment of individual performance objectives. The Board may also establish
award payouts below or above a Participant’s target bonus opportunity for
attainment of Corporate Performance Goals at Minimum or Maximum amounts defined
in Section 4(c) above.

Employment Requirement.  Subject to any additional terms contained in a written
agreement between the Participant and the Company, the payment of a bonus to a
Participant with respect to a performance period shall be conditioned upon the
Participant’s employment by the Company on the bonus payment date.  If a
Participant was not employed for an entire performance period, the Board may pro
rate the bonus based on the number of days employed during such period.

Timing of Payment

With respect to Corporate Performance Goals established and measured on a basis
more frequently than annually (e.g., quarterly or semi-annually), the Corporate
Performance Goals will be measured at the end of each performance period after
the Company’s financial reports with respect to such period(s) have been
published.  If the Corporate Performance Goals and/or individual goals for such
period are met, payments will be made as soon as practicable following the end
of such period, but not later 74 days after the end of the fiscal year in which
such performance period ends.

With respect to Corporate Performance Goals established and measured on an
annual or multi-year basis, Corporate Performance Goals will be measured as of
the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published.  If the Corporate Performance Goals and/or individual goals for any
such period are met, bonus payments will be made as soon as practicable, but not
later than 74 days after the end of the relevant fiscal year.  

For the avoidance of doubt, bonuses earned at any time in a fiscal year must be
paid no later than 74 days after the last day of such fiscal year.  

Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

* * * * *

Adopted March 15, 2017.

 